February 26, 2013




                                    JUDGMENT

                   The Fourteenth Court of Appeals
                          DENSO CORPORATION, Appellant

NO. 14-12-00291-CV                           V.

 KENNETH E. HALL, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
  OF THE ESTATE OF JANICE H. BERG, DECEASED, KATHI BERG WALES,
THERESA BERG JOHANSON, KENNETH D. BERG JR., STEPHEN LESTER BERG,
PHYLLIS BERG PELHAM AND JONATHAN DAVID BERG, EACH INDIVUALLY
    AND AS REPRESENTATIVE OF THE ESTATE OF KENNETH D. BERG,
                        DECEASED, Appellees
                  ________________________________



       This cause, an appeal from the Order Denying DENSO Corporation’s Special
Appearance signed March 23, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the Order
Denying DENSO Corporation’s Special Appearance of the court below REVERSED and
REMAND the cause for the court below to dismiss all of appellees’ claims against
DENSO Corporation.

       We order appellees, Kenneth E. Hall, Individually and as Personal Representative
of the Estate of Janice H. Berg, deceased, Kathi Berg Wales, Theresa Berg Johanson,
Kenneth D. Berg Jr., Stephen Lester Berg, Phyllis Berg Pelham, and Jonothan David
Berg, Each Individually and as Representative of the Estate of Kenneth D. Berg,
deceased, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.